¶ 1 Department I of the Court, composed of Chief Justice Fairhurst and Justices Johnson, Owens, Wiggins and Gordon McCloud, considered this matter at its January 8, 2019, Motion Calendar and entered an order continuing this matter to the February 7, 2019, En Banc Conference. After further consideration of this matter, the Department unanimously agreed that the following order be entered.
¶ 2 Now, therefore, it is hereby
¶ 3 ORDERED:
¶ 4 That the petition for review is denied.
For the Court
/s/ Fairhurst, CJ. CHIEF JUSTICE